Name: COMMISSION REGULATION (EC) No 419/97 of 4 March 1997 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  America;  EU finance;  trade
 Date Published: nan

 5. 3 . 97 EN Official Journal of the European Communities No L 64/5 COMMISSION REGULATION (EC) No 419/97 of 4 March 1997 amending the import duties in the cereals sector average import duty calculated differs by ECU 5 per tonne from the duty fixed, a corresponding adjustment is to be made; whereas such a difference has arisen ; whereas it is therefore necessary to adjust the import duties fixed in Regulation (EC) No 371 /97, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), and in particular Article 2 ( 1 ) thereof, Whereas the import duties in the cereals sector are fixed by Commission Regulation (EC) No 371 /97 (4); Whereas Article 2 ( 1 ) of Regulation (EC) No 1249/96 provides that if during the period of application, the HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 371 /97 are hereby replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on 5 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37. (3) OJ No L 161 , 29 . 6 . 1996, p. 125 . (4) OJ No L 60, 1 . 3 . 1997, p. 18 . No L 64/6 | EN 1 Official Journal of the European Communities 5 . 3 . 97 ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean , the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by sea from other ports (2 ) (ECU/tonne) 1001 10 00 Durum wheat (') 15,09 5,09 1001 90 91 Common wheat seed 28,96 18,96 1001 90 99 Common high quality wheat other than for sowing (3) 28,96 18,96 medium quality 39,01 29,01 low quality 64,43 54,43 1002 00 00 Rye 68,22 58,22 1003 00 10 Barley, seed 68,22 58,22 1003 00 90 Barley, other (3) 68,22 58,22 1005 10 90 Maize seed other than hybrid 75,94 65,94 1005 90 00 Maize other than seed (3) 75,94 65,94 1007 00 90 Grain sorghum other than hybrids for sowing 68,22 58,22 (') In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat . (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of:  ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or  ECU 2 per tonne , where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula . (') The importer may benefit from a flat-rate reduction of ECU 14 or 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met. 5. 3 . 97 EN I Official Journal of the European Communities No L 64/7 ANNEX II Factors for calculating duties (period from 28 February 1997 to 3 March 1997) 1 . Averages over the two-week period preceding the day of fixing: Exchange quotations Minneapolis Kansas City Chicago Chicago Minneapolis Minneapolis Product (% proteins at 12 % humidity) HRS2. 14% HRW2. 11,5% SRW2 YC3 HAD2 US barley 2 Quotation (ECU/tonne) 126,17 134,40 1 1 6,62 102,27 175,45 (') 122,33 (&gt;) Gulf premium (ECU/tonne) 35,42 17,13 9,49 12,28   Great Lakes premium (ECU/tonne)       (') Fob Gulf . 2. Freight/cost: Gulf of Mexico  Rotterdam: ECU 12,78 per tonne; Great Lakes  Rotterdam: ECU 23,94 per tonne . 3 . Subsidy (third paragraph of Article 4 (2) of Regulation (EC) No 1249/96: ECU 0,00 per tonne).